ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Donnell McGee, was convicted of the unlawful distribution of a controlled substance. We remanded this cause to the Circuit Court for Houston County for that court to enhance the appellant’s sentence according to § 13A-12-270,' Code of Alabama 1975, because the sale occurred within three miles of a housing project. McGee v. State, 607 So.2d 344 (Ala.Cr.App.1992). The court complied with our directions, but in resentencing the appellant, the court lowered the base sentence to which it had originally sentenced the appellant. On return to remand, we held that this action by the court was beyond its jurisdiction. We again remanded this cause so that the sentence could be corrected. McGee v. State, 620 So.2d 145 (Ala.Cr.App.1993).
The Circuit Court for Houston County has complied with our directions and has sentenced the appellant to seven years and has enhanced that sentence by an additional five years pursuant to § 13A-12-250 and by an additional five years pursuant to § 13A-12-270, The appellant’s total sentence is 17 years. This action by the trial court complies with our original opinion. Therefore, the appellant’s conviction and sentence is affirmed.
AFFIRMED.
All the Judges concur.